DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 13, 15-18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee (US Patent Pub. 20090254090A1) in view of Hartdegen et al (US Patent Pub. 20190046183A1) and Combrowski et al (US Patent Pub. 20120228355A1).
Lizee discloses an orthopaedic stapler (compression staple).  Specifically in regards to claim 1-2, Lizee discloses orthopaedic pliers (23) and an orthopaedic staple (4 connected to 21) integrally formed at the distal ends (end of 23 having 25) of the pliers (23) (Fig. 1; and Page 2 Para. [0018]-[0020]).  The orthopaedic staple (4 connected to 21) comprising: a beam portion (4); two insertion brackets (21) at the two opposite ends (41) of said beam portion (4) and substantially transverse with respect to said beam portion (4) (Fig. 1; and Page 2 Para. [0021]).  The orthopaedic pliers (23) comprising two lever arms integrally connected to said orthopaedic staple (4 connected to 21) by means of connection portions (25) at the two opposite ends (41) of the beam portion (4); said connection portions (25) being breakable along breakage sections (breakaway portion created by recesses 27); wherein at least one lever arm (23) comprises a ring portion (23b) at one end (Fig. 1-2; and Page 2 Para. [0020]-[0022], Page 3 Para. [0024]).  However, Lizee is silent as to the lever arms having projection elements having engaging mechanisms in the form of sawteeth, or wherein the lever arms have a centering hole therein.
Hartdegen discloses an orthopaedic stapler (implant inserter).  Specifically in regards to claim 1, Hartdegen discloses orthopaedic pliers (2300) and an orthopaedic staple (2200); and wherein the orthopaedic pliers (2300) comprise two lever arms (2418,2420), said lever arms (2418,2420) comprise at least one first projecting element (2434), at least one second projecting element (2436), said first projecting element (2434) on one lever arm (2418) being directed towards said second projecting element (2436) on the other lever arm (2420), said first and second projecting elements (2434,2436) being provided with reciprocal engaging mechanisms (2438,2440) (Fig. 5A; and Page 7 Para. [0056], Page 8 Para. [0062]-[0064] and [0068]).  In regards to claim 2, Hartdegen discloses wherein said reciprocal engaging mechanism (2438,2440) comprises a sawtooth profile along said first projecting element (2434) and a corresponding sawtooth profile along said second projecting element (2436) (Fig. 5A; and Page 8 Para. [0068]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the pliers (23) of Lizee to have the lever arms have projection elements having engaging mechanisms in the form of sawteeth as taught in Hartdegen in order to have a means to allow for the arms to be adjusted and held between multiple different fixed distances therebetween (Page 8 Para. [0068]).  However, the combination is still silent as to the lever arms comprising centering holes therein.
Combrowski discloses an orthopaedic stapler (surgical instrument).  Specifically in regards to claim 1-2, Combrowski discloses orthopaedic inserter (72) and a staple (64) integrally formed at the distal end of the inserter (72); wherein the orthopedic inserter (72) comprises at least one centering hole (75-76) for inserting a pre-drilling guide wire (As can be seen in Fig. 21-22, the grip 72 has bores 75-76 which serve as drilling templates.) (Fig. 21-22; and Page 7 Para. [0156]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the pliers (23) of Lizee to have a centering hole as taught in Combrowski in order to have a single instrument that can be used both to insert the implant and guide the drilling of holes int the site by means of a drilling template that allows for improved implanting of staples (Page 7 Para. [0156] and Page 1 Para. [0003]).  
In regards to claim 4, Lizee discloses wherein said beam portion (4) comprises two recesses (27) at said connection portions (25), and wherein said predetermined breakage sections are internal to said recesses (27) of said beam portion (4) (Fig. 1,3; and Page 2 Para. [0020],[0022]).
In regards to claim 6, Lizee discloses wherein said beam portion (4) is arch-shaped (Fig. 2).
In regards to claim 7, Lizee discloses wherein said insertion brackets (21) are arranged along slightly converging directions, creating an angle of less than 90° with respect to said beam portion (4) (As can be seen in Fig.5-6, the parts 21 can be in a converging state.) (Fig. 5-6).
In regards to claim 8, Lizee discloses wherein said insertion brackets (21) have a sawtooth profile acting as a drilling guide (Lizee discloses wherein the parts 21 of the staple 1 can have teeth thereon to prevent dislodgment of the parts from the bone.) (Page 4 Para. [0039]).
In regards to claim 9, Lizee discloses wherein said orthopaedic stapler (1) is made of a material adapted to recover a tension after a stressed state (Lizee discloses wherein the staple 1 can be composed of shape memory material.). (Page 4 Para. [0037]).

In regards to claims 10-11, Lizee discloses an orthopaedic stapler (compression staple).  Specifically, Lizee discloses orthopaedic pliers (23); an orthopaedic staple (4 connected to 21) integrally formed at the distal ends (end of 23 having 25) of the pliers (23) (Fig. 1; and Page 2 Para. [0018]-[0020]).  The orthopaedic staple (4 connected to 21) comprising: a beam portion (4); two insertion brackets (21) extending transversally at the two opposite ends (41) of the beam portion (4) (Fig. 1; and Page 2 Para. [0021]).  The orthopaedic pliers (23) further comprising two lever arms each integrally connected to a corresponding end (41) of said beam portion (4) by means of a breakable connection portion (25); a ring portion (23b) located at one end of said lever arms (Fig. 1-2; and Page 2 Para. [0020]-[0022], Page 3 Para. [0024]).  However, Lizee is silent as to the lever arms having projection elements having engaging mechanisms in the form of sawteeth, or wherein the lever arms have a centering hole therein.
Hartdegen discloses an orthopaedic stapler (implant inserter).  Specifically in regards to claim 10, Hartdegen discloses orthopaedic pliers (2300) and an orthopaedic staple (2200); and wherein the orthopaedic pliers (2300) comprises two lever arms (2418,2420), a first projecting element (2434) formed on one of said lever arms (2418); a second projecting element (2436) formed on the other of said lever arms (2420); said first projecting element (2434) extending towards said second projecting element (2436); both projecting elements (2434,2436) being provided with reciprocal engaging mechanisms (2438,2440) (Fig. 5A; and Page 7 Para. [0056], Page 8 Para. [0062]-[0064] and [0068]).  In regards to claim 11, Hartdegen discloses wherein said reciprocal engaging mechanism (2438,2440) comprises a sawtooth profile along said first projecting element (2434) and a corresponding sawtooth profile along said second projecting element (2436) (Fig. 5A; and Page 8 Para. [0068]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the pliers (23) of Lizee to have the lever arms have projection elements having engaging mechanisms in the form of sawteeth as taught in Hartdegen in order to have a means to allow for the arms to be adjusted and held between multiple different fixed distances therebetween (Page 8 Para. [0068]).  However, the combination is still silent as to the lever arms comprising centering holes therein.
Combrowski discloses an orthopaedic stapler (surgical instrument).  Specifically in regards to claim 10-11, Combrowski discloses orthopaedic inserter (72) and a staple (64) integrally formed at the distal end of the inserter (72); wherein the orthopedic inserter (72) comprises at least one centering hole (75-76) for inserting a pre-drilling guide wire (As can be seen in Fig. 21-22, the grip 72 has bores 75-76 which serve as drilling templates.) (Fig. 21-22; and Page 7 Para. [0156]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying pliers (23) of Lizee to have a centering hole as taught in Combrowski in order to have a single instrument that can be used both to insert the implant and guide the drilling of holes int the site by means of a drilling template that allows for improved implanting of staples (Page 7 Para. [0156] and Page 1 Para. [0003]).  
In regards to claim 13, Lizee discloses wherein said beam portion (4) comprises two recesses (27) at said connection portions (25), and wherein said predetermined breakage sections are internal to said recesses (27) of said beam portion (4) (Fig. 1,3; and Page 2 Para. [0020],[0022]).
In regards to claim 15, Lizee discloses wherein said beam portion (4) is arch-shaped (Fig. 2).
In regards to claim 16, Lizee discloses wherein said insertion brackets (21) are arranged along slightly converging directions, creating an angle of less than 90° with respect to said beam portion (4) (As can be seen in Fig.5-6, the parts 21 can be in a converging state.) (Fig. 5-6).
In regards to claim 17, Lizee discloses wherein said insertion brackets (21) have a sawtooth profile acting as a drilling guide (Lizee discloses wherein the parts 21 of the staple 1 can have teeth thereon to prevent dislodgment of the parts from the bone.) (Page 4 Para. [0039]).
In regards to claim 18, Lizee discloses wherein said orthopaedic stapler (1) is made of a material adapted to recover a tension after a stressed state (Lizee discloses wherein the staple 1 can be composed of shape memory material.). (Page 4 Para. [0037]).


Claims 3, 5, 12, and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee in view of Hartdegen and Combrowski as applied to claims 1 and 10 above, and further in view of Biedermann et al (US Patent Pub. 20160338697A1).
Lizee in view of Hartdegen and Combrowski disclose orthopedic pliers having two lever arms with a ring at one end and a centering hole therein, the arms being integrally formed with a staple having a beam portion and two insertion brackets extending therefrom.  However, the combination is silent as to the beam portion having a non-uniform cross section and wherein the lever arms having a lever support element.
Biedermann discloses an orthopaedic stapler (surgical staple and instrument for holding and implanting the surgical staple).  Specifically, Biedermann discloses orthopaedic pliers (1302) having two lever arms (1304,1306) and an orthopaedic staple (1) (Fig. 8a-8h and 1d). In regards to claims 3 and 12, Biedermann discloses wherein said beam portion (2 having ends 51,52) has a non-uniform cross section, greater at a center (middle of 2) and smaller at the ends (51,52) (As can be seen in Fig. 1d, the bridge 2 is thicker in the middle and has two ends 51,52 that are tapered to a point.) (Fig. 1d).  In regards to claims 5 and 14, Biedermann discloses wherein each of said lever arms (1304,1306) has a lever support element (1382) substantially parallel to said beam portion (2 with 51,52) at one end opposite to said ring portion (1305,1307), said lever support element (1382) further comprising a bearing portion adapted to make contact with said beam portion (2) of said orthopaedic staple (1) (Fig. 8b-8g; and Page 7 Para. [0141]-[0148]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the pliers (23) of Lizee to have lever support element and to modify the bridge (4) of the staple (4 connected to 21) of Lizee to have a non-uniform cross section as taught in Biedermann in order to a means to hold the staple in configuration while it is being expanded and inserted into place (Page 7 Para. [0143]).  

Response to Arguments
Applicant’s amendments filed on 6/10/22 have overcome the previous 112 rejections which are withdrawn.
Applicant's arguments filed 06/10/22 have been fully considered but they are not persuasive. 
Lizee, Hartdegen, and Combrowski – Impermissible Hindsight (Remarks Pg. 6-9).
	Applicant argues against the combination citing that the addition of the centering holes to the device of Lizee was made using impermissible hindsight.  Applicant argues that the fact that the bores (75,76) of Combrowski which serve as a drilling template are fixed in location therefore, adding them to the movable arms of Lizee could only be achieved through hindsight.  This is because applicant’s invention allows for the holes to be moved as the arms move to place the holes in the best location to suit the operator’s needs.  However, this is not the reason that was utilized for the combination of Lizee and Combrowski.  Combrowski discloses that the problem with staples is that they are small making their implantation and predrilling of holes difficult.  Therefore, Combrowski discloses a single instrument that can be used both to insert the implant and guide the drilling of holes int the site by means of a drilling template that allows for improved implanting of staples (Page 7 Para. [0156] and Page 1 Para. [0003]).   Therefore, the addition of the drilling template holes to the arms of Lizee is not gleaned from the applicant’s specification but was considered in regards to the disclosure in Combrowski as a way to improve the implantation of the staples into the surgical site.  In addition, applicant argues that the function of moving the holes on the arms is not recited in any of the references however, this limitation is not recited in the claims as currently written and it’s addition would not overcome the current references since the combination would allow for the function of the drilling holes to be adjusted.

Lizee and Hartdegen – No Motivation to Combine (Remarks Pg. 9-10)
	Applicant argues against the combination citing that there is no reason to combine since Lizee teaches away since the legs of the staple once inserted into the surgical holes with allow the staple to gradually return to its initial configuration and the fact that the staple of Lizee is made from a single component unlike the device of Hartdegen.  However, this is not persuasive.  The motivation provided relates to the stabilization and manipulation of the staple prior to its insertion in the surgical site which may require minor adjustments to the distance between the staple legs.  As recited above the motivation from Hartdegen recites the combination would allow for a means to allow for the arms to be adjusted and held between multiple different fixed distances therebetween (Page 8 Para. [0068]).  This as stated could occur prior to insertion therefore, not going contrary to what action the staple would take after insertion.
	
Lizee and Combrowski – No Motivation to Combine (Remarks Pg. 10-11)
	Applicant argues against the combination citing that there is no reason to combine since Combrowski does not recite all the same structure as the Lizee reference.  However, the Combrowski reference is not being brought in for the entirety of the structure of its insertion tool, but instead for the teaching of having an insertion tool with a drilling template incorporated therein.  Therefore, the Combrowski reference does not require all the same structure as the Lizee reference. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775